Name: 2004/687/EC:Commission Decision of 6 October 2004 fixing, for the 2004/2005 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) NoÃ 1493/1999 (notified under document number C(2004) 3661)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  cultivation of agricultural land;  agricultural structures and production;  agricultural activity
 Date Published: 2004-10-12

 12.10.2004 EN Official Journal of the European Union L 313/23 COMMISSION DECISION of 6 October 2004 fixing, for the 2004/2005 marketing year and in respect of a certain number of hectares, an indicative financial allocation by Member State for the restructuring and conversion of vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2004) 3661) (2004/687/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 14(1) thereof, Whereas: (1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential (2). (2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October. (3) In accordance with Article 14(3) of Regulation (EC) No 1493/1999, the financial allocation between Member States must take due account of the proportion of the Community vineyard area in the Member State concerned. (4) For the purposes of implementing Article 14(4) of Regulation (EC) No 1493/1999, the financial allocations should be made in respect of a certain number of hectares. (5) Under Article 13(3) of Regulation (EC) No 1493/1999, the Community contribution to the costs of restructuring and conversion is higher in regions classified as Objective 1 in accordance with Council Regulation (EC) No 1260/1999 of 21 June 1999 laying down general provisions on the Structural Funds (3). (6) Account must be taken of the compensation for the loss of income incurred by the wine growers during the period when the vineyard is not yet in production. (7) In accordance with Article 17(5) of Regulation (EC) No 1227/2000, where expenditure actually incurred by a Member State in a given financial year is less than 75 % of the initial allocation, the expenditure to be recognised for the following financial year, and the corresponding total area, are to be reduced by a third of the difference between this threshold and the actual expenditure incurred during the financial year in question. This provision applies in the 2004/2005 wine year to Greece, whose expenditure in respect of 2004 amounts to 71.47 % of its initial allocation. (8) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, the initial allocation is adapted in view of real expenditure and on the basis of revised expenditure forecasts submitted by the Member States, taking account of the objective of the scheme and subject to the funds available, HAS ADOPTED THIS DECISION: Article 1 The financial allocations by Member State, in respect of a certain number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999 for the 2004/2005 marketing year shall be as set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1795/2003 (OJ L 262, 14.10.2003, p.13). (2) OJ L 143, 16.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1389/2004 (OJ L 255, 31.7.2004, p. 7). (3) OJ L 161, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1105/2003 (OJ L 158, 27.6.2003, p. 3). ANNEX Indicative financial allocations for 2004/2005 Member State Area (ha) Financial allocation (EUR) Czech Republic 189 1 743 010 Germany 1 971 12 671 756 Greece 1 360 9 704 037 Spain 19 379 145 492 269 France 13 541 107 042 204 Italy 14 529 103 020 889 Cyprus 196 2 378 955 Luxembourg 14 112 000 Hungary 1 261 10 086 046 Malta 17 171 637 Austria 1 271 7 224 984 Portugal 6 987 44 532 820 Slovenia 172 2 919 879 Slovakia 801 2 899 514 TOTAL 61 688 450 000 000